Citation Nr: 1202771	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  05-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma, including as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for diabetes mellitus, rated 20 percent and denied service connection for glaucoma.  In March 2008, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In May 2008 and January 2010 this matter was remanded for further development.

In August 2004, the Veteran filed a notice of disagreement with a June 2004 rating in that it denied service connection for glaucoma; the record does not show that the RO issued a Statement of the Case (SOC) in response.  The RO addressed the matter in October 2009 and September 2011 supplemental SOCs (SSOCs), and the record does not appear to contain a timely Substantive Appeal in the matter.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a Substantive Appeal is not a jurisdictional requirement, that the filing of a timely Substantive Appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  Accordingly, the filing of a timely Substantive Appeal, in this instance, is waived.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The specific development sought by the Board' in the January 2010 Remand was not completed; therefore, this matter must be remanded, once again, for development consistent with the Remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran, as a matter of law, the right to strict compliance with the remand orders, and the Board errs if it fails to ensure compliance with its remand orders.)

The January 2010 Board remand ordered that the Veteran be examined by an ophthalmologist to secure a medical advisory opinion in this matter.  The January 2010 VA examination (with September 2011 addendum) was by the optometrist who had examined the Veteran in March 2004 and did not find glaucoma at the time.  The optometrist opined, in essence, that the Veteran's glaucoma was unrelated to his service-connected diabetes.  In the September 2011 the optometrist explained that while "there is a high incident of glaucoma in diabetic patients", there is "no clear current clinical evidence to support a causative relationship between diabetes and glaucoma".  This explanation is inadequate and contradictory as on the one hand it suggests ("high incident") that diabetes is a risk factor for glaucoma, on the other hand it concludes (without adequate explanation  of rationale) that they are unrelated.  [Significantly, the standard of proof required in claims seeking compensation is "at least as likely as not" (i.e., 50% or better probability).  The terminology used by the optometrist "clear clinical evidence" appears to apply an unequivocal standard that exceeds the "at least as likely as not" one.]  It is well-established that once VA seeks a medical opinion, it must secure one that is adequate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an ophthalmologist to determine whether or not the glaucoma found on August 2009 VA examination was at least as likely as not (a 50% or better probability) either caused or aggravated by his service connected diabetes mellitus (or is otherwise related to his service).  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  The examiner must explain the rationale for the opinion given, with citation to medical texts/treatises and clinical data, as appropriate. The explanation include some discussion of what is known regarding a nexus between diabetes and glaucoma, to include the statistical suggestion of a nexus that has been cited.

2.  The RO should then readjudicate the claim of service connection for glaucoma.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

